DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 6-10, 12, 15-17 and 21-22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim 1 is the inclusion of an aircraft nacelle comprising “an engagement feature pin disposed about the lengthwise axis, the engagement feature pin including an engagement feature end mounted to the engagement feature and a head end disposed axially opposite the engagement feature end; a mounting member surrounding the engagement feature pin, the mounting member defining an engagement feature pin bore, wherein the engagement feature pin is configured for axial travel within the engagement feature pin bore along the lengthwise axis; and a first spring and a second spring, each of the first spring and the second spring disposed about the lengthwise axis, wherein the first spring acts between the engagement feature and the mounting member, and the second spring acts between the engagement feature pin and the mounting member.” The primary reason for the allowance of claim 10 is the inclusion of “wherein the first nacelle structure includes a first compression rod engagement apparatus extending along a first lengthwise axis, the first compression rod engagement apparatus includes a first mounting member defining a first engagement feature pin bore, a first engagement feature positioned axially adjacent the first mounting member and configured for axial travel relative to the first mounting member, and a first engagement feature pin configured for axial travel within the first engagement feature pin bore along the first lengthwise axis, wherein the first engagement feature is attached to the first engagement feature pin, and the first engagement feature pin is engaged with the first mounting member in a first home position and axial travel of the first engagement feature pin along the first lengthwise axis away from the first home position in either axial direction is resisted by at least one spring force; wherein the second nacelle structure includes a second compression rod engagement apparatus extending along a second lengthwise axis, the second compression rod engagement apparatus includes a second mounting member defining a second engagement feature pin bore, a second engagement feature positioned axially adjacent the second mounting member and configured tor axial travel relative to the second mounting member, and a second engagement feature pin configured for axial travel within the second engagement feature pin bore along the second lengthwise axis, wherein the second engagement feature is attached to the second engagement feature pin, and the second engagement feature pin is engaged with the second mounting member in a second home position and axial travel of the second engagement feature pin along the second lengthwise axis away from the second home position in either axial direction is resisted by at least one spring force.” The prior art of record does not disclose, suggest or make obvious to one skilled in the art an aircraft nacelle structure comprising a first spring between an engagement feature and a mounting member and a second spring between a head end of an engagement feature pin and a mounting member. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747